DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
Response to Amendment
	The amendment filed 03/09/2021 has been entered. Claims 1-6 and 8-10 remain pending in the application and claim 7 has been cancelled. Applicant’s amendments to the claims have overcome each rejection previously set forth in the Final Office Action mailed 10/09/2020.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the reference applied in the prior rejection of record (Orban, III) for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Orban, III (US PGPub 2008/0140088) in view of Brock et al. (US PGPub 2008/0125794), hereinafter known as “Orban” and “Brock,” respectively.
With regards to claim 1, Orban discloses (Figures 12-17F) a sterile adapter assembly (300) comprising; 
a housing (302); 
a floating plate (313) positioned within the housing (302); 
at least one rotatable body (304) having a circumferential surface affixed on the floating plate (313); the at least one rotatable body (304) having at least one opening (317) capable of receiving at least one pin of a driving element (505) of an actuator assembly (500) (Paragraph 97); and 
a spring (504) positioned inside the at least one rotatable body (304; Figures 17A-17B) to align the at least one pin of the driving element (505) of the actuator assembly (500) with the at least one opening (317) of the at least one rotatable body (304).
Orban is silent to wherein the spring is a coil spring.
However, Brock, in the same field of endeavor, teaches (Figures 8F-8L) a coil spring 874 positioned inside a disk 862 to bias a pin 871 outwardly from a slot 873 (paragraph 145).

With regards to claim 2, Orban further discloses (Figure 12A-B) wherein the housing (302) having a top surface (306) and a bottom surface (312) and the floating plate (313) is affixed within the housing (302) such that the floating plate (313) is engaged with the top surface (306) and the bottom surface (312) (Paragraph 95).
With regards to claim 3, Orban further discloses (Figure 17C) further comprising at least one engaging lug (308) positioned on the bottom surface (312) for engaging when in operation with at least one notch (508) of the actuator assembly (500) (Paragraph 101).
With regards to claim 4, Orban further discloses (Figure 17C) further comprising at least one female guide (front tips of housing 302) positioned opposite to the at least one engaging lug (308) on the bottom surface (312); the at least one female guide (front tips of housing 302) engages when in operation with at least one male guide (511) of the actuator assembly (500) (Paragraph 101).
With regards to claim 5, Orban further discloses (Figure 39A) further comprising a memory device (IC 1014) capable of recording data (Paragraphs 137 and 138).
With regards to claim 6, Orban further discloses further comprising at least two rotatable bodies (304, 304) having a circumferential surface affixed on the floating plate (313) wherein the at least two rotatable bodies (304, 304) are spaced apart from each other such that the rotation of each of the at least two rotatable bodies (304, 304) is not 17affected by the rotation of neighboring rotatable body (Figure 12A shows 4 rotatable bodies 304 that are spaced apart from each other, hence the rotation of one body will not affect the rotation of the neighboring rotatable body).
With regards to claim 8, Orban further discloses (Figure 9A) wherein the sterile adapter assembly (300) is integrated with a sterile drape (270) for draping portions of a robotic surgical system.
With regards to claim 9, Orban further discloses wherein the sterile adapter assembly (300) is permanently attached to the sterile drape (270) by film adhesive material (Paragraph 83).
With regards to claim 10, Orban further discloses (Figure 27A) wherein the sterile adapter assembly (300, alternatively 900) further includes a pair of supports (902, 904) that serve to properly align, position, and retain a surgical instrument on the upper side of the sterile adapter assembly (300, alternatively 900) for engagement with an instrument manipulator (Paragraphs 119 and 120).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        07/22/2021

/MELANIE R TYSON/Primary Examiner, Art Unit 3771